DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-10, 12-14 and 17-22 in the reply filed on 02/23/2022 is acknowledged.  The traversal is on the ground there is unity of invention if a product and process specially adapted for manufacture of said product.  This is not found persuasive because unity of invention is not present as the lack the same or corresponding special technical feature. Leuciuc teaches the shared technical feature, as discussed in the restriction. Therefore, Groups 1 and 2 do not have a special technical feature and lack unity.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/02/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2 and 14, the claim recites the term “the fibrous material layers.” There is an issue of antecedent that renders these claims indefinite, as there is no mention of “fibrous material layer” in Claim 1. For purpose of examination, fibrous material layer is the non-woven layer. 
Regarding Claim 20, the claim recites “prior to thermocompression.” However, there is no recitation of thermocompression in Claim 1 or 20. There is an issue of antecedent that renders these claims indefinite, as there is no mention of a thermocompression step in Claim 1 or 20. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Prosser et al. (US 2005/0020200) in view of Gross (US 2010/0066121). 
Regarding Claim 1, Prosser teaches an air guiding element/duct in a vehicle (Title; Abstract) comprising a sound absorbing component (Fig. 3, Item 11 and Item B). Prosser teaches the sound absorbing component is formed of a plurality of discrete plurality of nonwoven layers (Paragraph 0010, 0023-0025). Prosser teaches injection molding/overmolding some overmolded features onto the sound absorbing component. (Paragraph 0021).
Prosser does not specifically teach the nonwoven layers are needled-punched, spun-bound, melt-blown, spun-laced, air-laid or a combination thereof.  
Gross teaches of discrete air-laid layers to form an sounding absorbing component for use in vehicles (Abstract; Paragraph 0017). Gross teaches air-laid sound absorbing components are lighter than other types of nonwoven sound absorption or porous sound absorbing materials (e.g. foam), which reduces the weight of the vehicle and improves gas mileage (Paragraph 0015-0016) Thus, as Gross teaches using air-laid sound absorbing nonwoven composite provide the advantage of lighter composites and increased gas mileage to vehicles, it would have been obvious to one with ordinary skill in the art to use the air-laid non-woven composite of Gross as the sound-absorbing component in Prosser or for one with ordinary skill in the art to have the nonwoven sound absorbing component of Prosser being made using air-laying process to decrease the weight of the composite. 
Regarding Claim 2, Prosser shows no penetration of the overmolded features deep into the fibrous material layers. (Fig. 3). 
Regarding Claim 3, Prosser teaches the sound absorbing component can be three nonwoven layers, which creates a fibrous material sandwiched between two non-wovens. (Paragraph 0023). Gross teaches the multiple layers of air-laid discrete layers. (Paragraph 0017). This would create a fibrous material layer sandwiched between two or more non-woven layers. 
Regarding Claim 4, Prosser teaches having the sound-absorbing component has a nonwoven sandwiched between two additional non-woven layers or an additional film (Paragraph 0025-0026). Gross teaches the film or scrim, facing layer, may be applied to the absorbing nonwoven. (Fig. 3, 7; Paragraph 0030).
Regarding Claim 5, Gross teaches facing layer can have a basis weight of 10 to 2000 gsm. (Paragraph 0030). This overlaps the claimed range of 50 gsm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Gross teaches this carrier allows for proper air-laying of fibers onto the facing layer. Therefore, it would have been obvious to one with ordinary skill in the art to use the claimed basis weight to ensure proper air laying of the nonwoven layers. 
Regarding Claim 6,  Prosser teaches sandwiching a fibrous material with a nonwoven and a film. (Paragraph 0025). 
Regarding Claim 7, Prosser teaches the layers contact the overmolded features (Fig. 3). By having injection molding occur, the materials forming the layers would have an affinity for the overmolding material. (Paragraph 0021). 
Regarding Claim 8 and 9, Gross teaches the nonwoven layers can be PET or polypropylene. (Paragraph 0097). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PET or polypropylene as the air laid nonwoven fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 10, Gross teaches the nonwoven layers have a basis weight of 200 to 3000 gsm. (Paragraph 0049). This overlaps the claimed range of 10 to 300 gsm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 12, Prosser teaches the composite is made of thermoplastic (Paragraph 0020), which allows the composite material to be thermoformable.
Regarding Claim 13, Prosser teaches the composite material is molded into a three-dimensional part. (Fig. 1-3).
Regarding Claim 14, Gross teaches the nonwoven layers can comprise fibers with a length of 3 to 12 mm. (Paragraph 0107) This overlaps the claimed range of 12 mm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 18, Prosser shows the overmolded feature is a fastener. (Fig. 3).
Regarding Claim 19, Prosser teaches the nonwoven is an acoustic absorber; therefore, the composite material exhibits acoustic absorption characteristics. (Abstract).
Regarding Claim 21, Prosser teaches the composite is shaped to form an air channel, which is an air duct. (Abstract)
Regarding Claim 22, Prosser teaches the sound absorbing component can be covered with a non-permeable film but does not require the rest of the composite to be covered with film, which creates a hybrid part air duct. 

Claim 17 is rejected under 35 U.S.C. 103 for being unpatentable over Prosser and Gross as applied in Claim 1, in further view of Bush et al. (WO 2016/187526).
Regarding Claim 17, Prosser and Gross do not teach the each of the layers have a specify air flow that is different than a layer directly adjacent. Bush teaches an acoustic composite, where layers adjacent to each other had different specific air flow resistance. (Claim 13 of Bush; Abstract). Bush teaches this means the acoustic composite has greater sound absorption. (Claim 13 of Bush; Paragraph 0015). Thus, it would have been obvious to one with ordinary skill in the art to have different specific air flow resistance for each layer directly adjacent to each other in Prosser and Gross for improved acoustic absorption.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781